HEARING BOARD MEMBER TERRY ROGERS, dissenting: Although I concur with the majority’s factual findings in this case, I dissent -from the majority’s determination that Respondent violated the Rules of Professional Conduct. In analyzing this matter, the Hearing Board conducted extensive research of disciplinary case law involving DUI convictions. We were unable to identify any public case in Colorado or any other jurisdiction in which a lawyer was held to have violated Rule 8.4(b) under circumstances analogous to the instant case, that is, where the lawyer was convicted of a one-time misdemeanor DUI offense, where no actual harm was caused, and where no attendant criminal or professional misconduct was committed. In other words, lawyers’ DUI convictions have been deemed to adversely reflect on fitness to practice law only where other aggravating circumstances have also been present.53  One of the leading treatises on professional ethics states that “a lawyer guilty of just one [incident of driving while intoxicated or reckless driving] — even a serious one — ought not to be disciplined.”54 Moreover, a number of courts have specifically found that DUI offenses did not adversely reflect on lawyers’ fitness to practice. Those cases focused on the lack of a relationship between the offense and the lawyer’s practice of law. For example, the Kansas Supreme Court ruled that a lawyer’s arrest for DUI did not adversely reflect on the lawyer’s fitness to practice, reasoning that the lawyer was not representing a client at the time of his arrest and stating that “[w]hile appreciative of changing values within our society, it would appear that our legislature has enacted adequate laws to control and punish the offense of driving while intoxicated.”55 In a similar vein, the Indiana Supreme Court ruled that a lawyer’s drunk driving did not adversely reflect on his fitness to practice law where the misconduct was a first offense and his courtroom behavior was professional.56 In that opinion, the court indicated that the relevant inquiry was whether a nexus existed between the misconduct and the lawyer’s fitness to practícelas measured by whether the lawyer “can be trusted to keep his client’s secrets, give effective legal advice, fulfill his obligation to the courts, and so on.”57 Similarly, the Oklahoma Supreme Court opted for a close examination of the circumstances of a DUI conviction for purposes of determining whether a lawyer’s “use of alcohol impairs or tends to impair his ability to conduct efficiently and properly the affairs undertaken for a client in the practice of law.”58 The Supreme Courts of Washington and Wisconsin have issued comparable decisions.59  Applying the standard of clear and convincing evidence, Respondent’s conduct does not fall within the plain language of Colo. RPC 8.4(b) or the framework for finding rule violations set forth in relevant case law.60 The rule requires a finding that the offense at issue affects the lawyer’s “fitness to practice law” — a phrase implicating the lawyer’s capacity to fulfill his or her professional obligations in representing clients. A one-time misdemeanor conviction alone does not demonstrate an attorney's unfitness to practice. This principle is implied in comment 2 to Colo. RPC 8.4(b): Many kinds of illegal conduct reflect adversely on fitness to practice law, such as offenses involving fraud and the offense of willful failure to file an income tax return. However, some kinds of offenses carry no such implication. Traditionally, the distinction was drawn in terms of offenses involving “moral turpitude.” That concept can be construed to include offenses concerning some matters of personal morality, such as adultery and comparable offenses, that have no specific connection to fitness for the practice of law. Although a lawyer is personally answerable to the entire criminal law, a lawyer should be professionally answerable only for offenses that indicate lack of those characteristics relevant to law practice. Offenses involving violence, dishonesty, breach of trust, or serious interference with the administration of justice are in that category. A pattern of repeated offenses, even ones of minor significance when considered separately, can indicate indifference to legal obligation. No evidence was presented that Respondent’s conviction for a single DUI or his use of alcohol indicates an indifference to legal obligation. On the contrary, the evidence shows that Respondent’s fitness to practice has never been at issue. His clients are satisfied with his representation and he has no disciplinary history. The evidence also shows that Respondent has practiced law for forty-two years and has never had an alcohol violation in that entire time. Dr. Emriek!s recommendations were primarily directed toward Respondent’s health, rather than ensuring Respondent can safely practice law. Respondent’s health is simply not a matter within the purview of the Hearing Board. Thus, none of the circumstances present in cases where lawyers have been found in violation of Colo. RPC 8.4(b) are present here: Respondent engaged in no pattern of criminal conduct, he caused no actual injury to others, and he committed no attendant misconduct. The majority’s analysis is founded on the argument that Respondent’s single DUI conviction represents an unacceptable indifference to legal obligation. But this approach to analyzing the rule has been rejected by several courts. If a Colo. RPC 8.4(b) violation can be premised solely on a single misdemeanor conviction, the plain language of the rule will be rendered superfluous61 and low-level misdemeanor offenses of any type will always form the basis for discipline.62  The result the People request is at odds with precedent. The Colorado Supreme Court has generally publicly sanctioned lawyers for DUI convictions only where those convictions were directly connected to other misconduct or harm.63 The Colorado Supreme Court’s statement in Botenberg did not form part of an analysis of Colo. RPC 8.4(b).64 The parties in Botenberg stipulated that the lawyer had violated Colo. RPC 8.4(h), and the court’s statement was made in the course of evaluating the parties’ stipulated sanction.65 As such, the statement is not controlling,66 and Botenberg does hot compel finding a Colo. RPC 8.4(b) violation. Discipline for first-time misdemeanor violations is a slippery slope: if a single misstep is sufficient to impose discipline, there will be unlimited areas of lawyer regulation. Protecting the public is a laudable aspiration but in my view, our criminal courts are well situated to do so. Colo. RPC 8.4(b). requires a connection between the conduct and the lawyer’s professional duties. Here there are none: no indication that Respondent’s clients were dissatisfied or harmed in any way. No prior alcohol offenses to indicate a pattern. In fact, Respondent has been practicing law over the course of four decades without a documented issue. In short, there is no evidence to indicate that Respondent’s professional duties have been or will be compromised in any way. Simply put, the People have not proved a connection between Respondent’s singlé DUI conviction and his fitness to practice law. Accordingly, I would find that Respondent did not violate Colo. RPC 8.4(b) or C.R.C.P. 251.5(b).  . See, e.g., In re Kearns, 991 P.2d at 825-26; Myers, 969 P.2d at 701; People v. Van Buskirk, 962 P.2d 975, 975 (Colo. 1998); People v. Madrid, 967 P.2d 627, 627-28 (Colo. 1998); People v. Shipman, 943 P.2d 458, 459 (Colo. 1997); Rotenberg, 911 P.2d at 643; Fahselt, 807 P.2d at 586-87; see also Jones, 759 S.W.2d at 62; Michaels, 527 N.E.2d at 299-301.   . 2 Geoffrey C. Hazard, Jr., W. William Hodes, & Peter R. Jarvis, The Law of Lawyering, § 69.04, at 69-13 (4thed. 2015).   . Matter of Morris, 251 Kan. 592, 834 P.2d 384, 386 (Kan. 1992).   . Matter of Oliver, 493 N.E.2d 1237, 1242-43 (Ind. 1986).   . Id. at 1242.   . State ex rel. Okla. Bar Ass'n v. Armstrong, 791 P.2d 815, 815-19 (Okla. 1990); see also State ex rel. Okla. Bar Ass’n v. McBride, 175 P.3d 379, 385 (Okla. 2007) ("conviction for DUI does not facially demonstrate a lawyer’s unfitness to practice law").   . In re Cunan, 801 P.2d at 972 (accepting a hearing examiner’s conclusion that a lawyer did not violate Rule 8.4(b) through his conviction for vehicular homicide while intoxicated); In re Johns, 353 Wis.2d 746, 847 N.W.2d 179, 188 (2014) (concluding that a lawyer’s conviction for vehicular homicide while intoxicated did not violate Rule 8.4(b)).   . See Templeton, 784 N.W.2d at 767 (requiring a “rational connection other than the criminality of the act between the conduct and the actor's fitness to practice law”); In re White, 815 P.2d at 1265 (same); see also In re Curran, 801 P.2d at 969 ("In determining which criminal conduct reflects disregard for the rule of law requiring bar discipline to supplement criminal sanctions, the bar association should consider two factors— the frequency of violation, and the seriousness of the injury caused.”).   . See People v. Cross, 127 P.3d 71, 73 (Colo. 2006) (noting that statutory interpretations that render words or phrases superfluous should be rejected).   . See The Law of Lawyering, § 69.04, at 69-13 (stating that the argument that "the commission of any crime reflects badly on a lawyer’s honesty or his fitness ... because honest people do not commit crimes and criminals do not make good lawyers.... does not recognize, as the criminal law does, that even among serious crimes the degree of immorality involved may differ and so may implications about the offender's character and capacity to cause more harm in the future.”).   . See, e.g., In re Kearns, 991 P.2d at 825-26; Myers, 969 P.2d at 701; Rotenberg, 911 P.2d at 643; Fahselt, 807 P.2d at 586-87.   . 911 P.2d at 643.   . Id. at 642-43.   . See Main Elec., Ltd., 980 P.2d at 526. Indeed, a number of the cases in which lawyers have been disciplined for DUI convictions are cases in which the Colorado Supreme Court simply agreed to stipulations tendered by the parties. See, e.g., Rotenberg, 911 P.2d at 643; People v. Doolittle, 713 P.2d 834, 835-37 (Colo. 1985), Such opinions lack binding force. See In re Dann, 960 P.2d at 423.